43 F.3d 1470
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Eugene WOODS, Plaintiff Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Parker Evatt,Commissioner, South Carolina Department ofCorrections;  Benjamin Montgomery,Warden, Allendale CorrectionalInstitution, DefendantsAppellees.
No. 94-7033.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 31, 1994Decided:  November 16, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-93-3184)
Stanley Eugene Woods, Appellant Pro Se.  Marvin Coleman Jones, Bogoslow & Jones, Walterboro, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before WILLIAMS and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Woods v. South Carolina Dep't of Corrections, No. CA-93-3184 (D.S.C. Aug. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant's motion for appointment of counsel is denied.  His motions for confirmation of his appeal, to order the district court to transmit the record on appeal, and to order Appellees to respond are moot and are denied on that basis